Christopher Wiest (admitted pro hac vice)
KY Bar No. 90725; OH Bar No. 0077931
Chris Wiest, Atty at Law, PLLC
25 Town Center Blvd, Suite 104
Crestview Hills, KY 41017
513/257-1895 (v)
859/495-0803 (f)
chris@cwiestlaw.com

Thomas Amodio, ABA No. 8511142
REEVES AMODIO LLC
500 L Street, Suite 300
Anchorage, AK 99501
Telephone: (907) 222-7100
Facsimile: (907) 222-7199
tom@reevesamodio.com
Co-counsel for Plaintiffs

                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ALASKA
ALASKA LIBERTARIAN PARTY                    :
AND                                         :
JON WATTS                                   :
       Plaintiffs                           :
v.                                          :
GAIL FENUMIAI                               :       PLAINTIFFS’ MOTION
In her official capacity as Director of             FOR EXPEDITED CONSIDERATION
Elections                                   :       OF THEIR EMERGENCY MOTION
                                                    FOR PRELIMINARY INJUNCTION
AND                                         :       WITH DECLARATION ATTACHED

KEVIN MEYER                                 :       CIVIL ACTION NO.
In his official capacity as Lt. Governor            3:20-cv-127
                                            :
       Defendants
                                            :

       Plaintiffs, by and through Counsel, move this Court for expedited consideration of their

emergency motion for preliminary injunction under L.R. 7.3(a). The petition deadline for their

Presidential ticket is August 5, 2020. Expedited consideration of this motion is necessary



          Case 3:20-cv-00127-JWS Document 6 Filed 06/11/20 Page 1 of 3
because, likely many election related cases, deadlines are involved. In this case, there is an

August 5, 2020 deadline. Further, the harm is ongoing: Plaintiffs continue to attempt to comply

with the statutory signature gathering requirements by attempting to gather signatures (with

limited success) in the middle of a global pandemic. The required declaration of Counsel is

attached.

       Because the deadline for the petition is less than 60 days away, because the harm is

ongoing, and because the normal track deadlines with normal consideration foreclose timely

relief, Plaintiffs respectfully request expedited consideration of this matter.

                                                       Respectfully Submitted,


                                                       /s/Christopher Wiest________________
                                                       Christopher Wiest (admitted pro hac vice)
                                                       KY Bar No. 90725; OH Bar No. 0077931
                                                       Chris Wiest, Atty at Law, PLLC
                                                       25 Town Center Blvd, Suite 104
                                                       Crestview Hills, KY 41017
                                                       513/257-1895 (c)
                                                       859/495-0803 (f)
                                                       chris@cwiestlaw.com


                                                       /s/Thomas Amodio
                                                       Thomas Amodio, ABA No. 8511142
                                                       REEVES AMODIO LLC
                                                       500 L Street, Suite 300
                                                       Anchorage, AK 99501
                                                       Telephone: (907) 222-7100
                                                       Facsimile: (907) 222-7199
                                                       tom@reevesamodio.com
                                                       Co-counsel for Plaintiffs




            Case 3:20-cv-00127-JWS Document 6 Filed 06/11/20 Page 2 of 3
                                 CERTIFICATE OF SERVICE

I certify that I have served the foregoing upon all Counsel or parties, by: (i) filing a copy of the
foregoing in the Court’s CM/ECF system; and (ii) serving a copy of the foregoing on the
Defendants and upon the Alaska Attorney General, by express overnight mail, this 11 day of
June, 2020.

                                                       /s/Christopher Wiest




          Case 3:20-cv-00127-JWS Document 6 Filed 06/11/20 Page 3 of 3
